Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 1, 2021. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (Patent No. US 10372741 B2) in the view of Maeda et al. (Pub. No. : US 20060112100 A1)

As to claim 1 Mathew teaches a file processing method applied to a computer device, the method comprising: 
pre-establishing a first temporary storage folder, a second temporary storage folder, and a plurality of target folders, wherein the first temporary storage folder is used to store files to be processed, the second temporary storage folder is used to store files being processed, the plurality of target folders is used to store files corresponding to different results of processing(column 5 line 66 to column 6 line4: FIG. 2 depicts an exemplary data flow diagram 200 of how data may flow through a system in accordance with one or more embodiments. Data flow diagram 200 may include receiving collection of documents 210, natural language processing 220, sentiment scoring 230, isolating target documents 240, theme identification 250, naming of themes 260, generation of rules to capture such themes 270, and generation of a category model 280); 
monitoring whether there is a new file stored in the first temporary storage folder (column 23 lines 44-46: FIG. 11 depicts exemplary results 1100 of running theme detection against newly acquired documents to discover new themes); 
moving the new file from the first temporary storage folder to the second temporary storage folder according to the message about the new file (see fig. 2 steps 220-270, Column 6 line 22 to column 7 line 48); 
processing the new file according to a preset processing method, and obtaining a result of processing of the new file (see fig. 2 steps 220-270, Column 6 line 22 to column 7 line 48); and 
moving the new file from the second temporary storage folder to one of the plurality of target folders which corresponds to the result of processing of the new file (column 7 lines 49-50: Category model 280 may represent a hierarchical structure of themes).
Mathew does not explicitly disclose but Maeda teaches publishing a message about the new file using a preset message system when the first temporary storage folder stores the new file (paragraph [0086]: when a new file has been stored as a shared file, the document management apparatus 10 may also provide notification that a new file has been stored as a shared file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mathew by adding above limitation as taught by Maeda to provide a  notification indicating that the document has been checked-in (Maeda, paragraph [0082]).

As to claims 8 and 15, they have similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (Patent No. US 10372741 B2) in the view of Maeda et al. (Pub. No. : US 20060112100 A1) and CHUANG et al. (Pub. No. : US 20110157622 A1)

As to claim 2 all of the limitation of claim 1 have been addressed above. Mathew teaches moving file form second temporary storage folder to a first target folder of the plurality of target folders (see fig. 2 steps 220-270, Column 6 line 22 to column 7 line 48) and similar art Chuang teaches if the file format is compatible (i.e. processable) with the e-book reading apparatus. If yes, the step S66 is performed to transfer the file to the e-book reading apparatus (paragraph [0037]). Chuang further teaches if the file format is not compatible, the step S67 is performed to convert the file format. However, one of the ordinary skill person can modify Chuang, instead of converting the format, one can send the file other storage as claimed third storage. Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mathew and Chuang to provide system as claimed to rearranging contents of the file (Chuang, paragraph [0013]).  

As to claim 3 Mathew together with Maeda and CHUANG teaches a file processing method according to claim 2. Maeda teaches notifying the preset messaging system that the new file has been processed by sending a notification to the preset messaging system, when the new file is moved from the second temporary storage folder to any one of the plurality of target folders (paragraph [0086]).

As to claim 4 Mathew together with Maeda and CHUANG teaches a file processing method according to claim 3. Maeda teaches wherein the preset message system deletes the message about the new file from a message queue of the preset message system, when the preset message system receives the notification (this limitation is obvious in the view of Maeda to delete the message).

As to claim 5 Mathew together with Maeda and CHUANG teaches a file processing method according to claim 4. Maeda teaches wherein the message about the new file comprises a position of the new file in the first temporary storage folder, and a file name of the new file (paragraph [0086]).

As to claim 6 Mathew together with Maeda and CHUANG teaches a file processing method according to claim 5. Mathew teaches the following operations under a condition that the new file is closed unintentionally and needs to be reopened during a process of processing the new file according to the preset processing method:  re-acquiring the message about the new file from the preset message system, and obtaining the new file from the first temporary storage folder, according to the position of the new file in the first temporary storage folder and obtaining the new file from the second temporary storage folder file when the new file is not obtained from the first temporary storage folder (column 9 lines 50-65).

As to claim 7 Mathew together with Maeda and CHUANG teaches a file processing method according to claim 6. Mathew teaches determines that the new file has been processed when the new file is not obtained from the second temporary storage folder and sending the notification to the preset message system (see fig. 2 steps 220-270, Column 6 line 22 to column 7 line 48).

	As to claims 9-14, 16-20, they have similar limitations as of claims 2-7 above. Hence, they are rejected under the same rational as of claims 2-7 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169